PER CURIAM.
Sylvester Clark petitions this court for a writ of habeas corpus in which he appears to be seeking review of an order entered by the Department of Corrections. We dismiss the petition for the reasons stated below.
In his petition, Clark asserts that upon revocation of his conditional release, his gain time was forfeited pursuant to section 944.28(1), Florida Statutes (2000). Clark alleges that the statute allowing forfeiture of gain time was enacted after the dates his offenses were committed, and therefore it is inapplicable to him. Because the gain time forfeiture provision at issue became effective July 1, 1988, and Clark states that the dates of his offenses are October 26, 1989 and November 13, 1989, he is not entitled to relief. See Crews v. State, 779 So.2d 492 (Fla. 2d DCA 2000). Additionally, since Clark is seeking review of administrative action, we conclude he should have sought review in the appropriate circuit court either by filing a petition for writ of mandamus or habeas corpus. See Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994). Therefore, the petition is dismissed.
FULMER, A.C.J., and GREEN and DAVIS, JJ„ Concur.